lN THE COURT OF CR|M|NAL APPEALS
OF TEXAS `

NO. WR-82,113-03

EX PARTE SORIANO ANGEL DOMINGUEZ, Applicant

 

ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W1211228-Y
IN THE CRIMINAL DISTRICT COURT N(). 7
FROM DALLAS COUNTY

 

 

Per curiam.
0 P. I N I O N

Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a Writ of habeas corpus: Ex parte
Young, 418 S.W.Zd 824, 826 (Tex. Crim. App. 1967). Applicant Was convicted of aggravated
assault with a deadly weapon and sentenced to fifteen years’ imprisonment The Sixth Court of
Appeals affirmed his conviction. Dominguez v. State, No. 06-13-00164-CR(Tex. App.-Texarkana
May 8, 2014) (not designated for publication).

Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed

2

The trial court has entered findings of fact and conclusions of law that appellate counsel
failed to timely notify Applicant that his conviction had been affirmed The trial court recommends
that relief be granted Ex parte Wilson, 956 S.W.Zd 25 (Tex. Crim. App. 19,97).

We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Sixth Court of Appeals in Cause No. 06-13-00164-
CR that affirmed his conviction in Cause No. F-1211228-Y from the Criminal District Court No. 7
of Dallas County. Applicant shall file his petition for discretionary review with this Court within
30 days of the date on which this Court’s mandate issues.

Delivered: August 24, 2016
Do not publish